                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

BRIDGETON LANDFILL, LLC,                  )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:18 CV 1800 RWS
                                          )
MALLINCKRODT, LLC, et al.,                )
                                          )
            Defendants.                   )

                         MEMORANDUM AND ORDER OF STAY

      For good cause shown,

      IT IS HEREBY ORDERED that the joint amended motion to stay

proceedings [33] is granted, and the claims of Bridgeton Landfill, LLC as to

defendants Mallinckrodt, LLC and EverZinc USA Inc. are stayed for 180 days, or

until notice of resolution of the matter by mediation and/or a motion to terminate

the stay from any party, whichever occurs first. The stay does not prohibit or delay

discovery to proceed as to Citigroup, Inc. and its present or former subsidiaries as

previously ordered. At the conclusion of the stay, if the matter has not been

resolved the parties shall file a joint memorandum advising the Court on the status

of the case and proposing a schedule for proceeding with the case.
      IT IS FURTHER ORDERED that joint motion to stay proceedings [32] is

denied as moot.



                                      _______________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE


Dated this 26th day of March, 2019.




                                        2
